DETAILED ACTION
This is the Office action based on the 16824559 application filed March 19, 2020, and in response to applicant’s argument/remark filed on November 10, 2011.  Claims 1-18 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-18 in the reply filed on March 29, 2021 is acknowledged.  Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7-18 rejected under U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPub. No. 20070148913), hereinafter “Kim”, in view of Gregory et al. (U.S. PGPub. No. 20160020299), hereinafter “Gregory”, and Oowada et al. (U.S. PGPub. No. 20060205623), hereinafter “Oowada”:--Claims 1, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17: Kim teaches a method of etching an edge of a wafer, comprisingproviding a wafer having residual materials accumulated on the bevel region ([0005,0006]), wherein the residual material may comprise a metallic layer, a silicon nitride layer and a silicon oxide layer, wherein the metallic layer may comprise aluminum, tungsten or tungsten silicide ([0011-0012]) and the silicon oxide layer further comprises aluminum materials ([0024])etching the oxide layer from the bevel region by using a plasma, such as a plasma 6, CF4 and O2 ([0027-0028, 0036-0037]); thenforming a photoresist mask layer 214 that exposes the bevel region ([0040]), then etching the stack from the bevel region, such as by using a wet etching process comprising HF ([0041-0043], Fig. 5-6).      Although Kim fails to teach that the plasma causing a damaged layer on the surface of the wafer, the plasma would cause such damaged layer, as taught by Applicant.      Kim is silent about a method of forming the photoresist layer.      Gregory teaches that a photoresist mask may be formed on a substrate by coating the substrate with a photoresist layer, exposing a portion of the photoresist layer through a photomask, then developing the photoresist in a bath of tetramethylammonium hydroxide (TMAH) to etch the exposed portion of the photoresist ([0160]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Gergory to form the photoresist mask in the invention of Kim because Kim is silent about a method of forming the photoresist mask, and Gregory teaches that a photoresist mask may be formed by using such method.      Kim further teaches to strip the photoresist layer after the etching the stack ([0011]).  It is noted that the photoresist layer 214 no longer exists on the wafer in Fig. 6.  Kim is silent about a method of stripping the photoresist layer.      Oowada teaches a photoresist stripping process, comprising contacting the photoresist layer with a first composition then contacting the photoresist layer with a second composition ([0027-0028]), wherein the second composition comprises 6, CF4 and O2-exposing the bevel region to TMAH during the patterning of the photoresist layer.-wet etch the bevel region to HF during the patterning of the photoresist layer.-exposing the bevel region to HF and TMAH during the stripping of the photoresist layer.       It is noted that the above process comprises 2 etching steps, thus read on the feature “sequence of wet etches”, recited in claim 1.--Claims 3, 7: Fig. 4 shows that the stack wraps from front to back side of the wafer, and only the bevel is exposed to the plasma.--Claim 18: Although Kim modified by Gregory and Oowada is silent about the concentration of contamination, since Kim modified by Gregory and Oowada teaches that the wet clean would remove contaminations, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the low contamination concentration recited in claim 18 , since it has been held that where the 
Claim 2 rejected under U.S.C. 103 as being unpatentable over Kim in view of Gregory and Oowada as applied to claim 1 above, and further in view of Kastemeier et al. (U.S. PGPub. No. 20060258177), hereinafter “Kastemeier”:--Claim 2: Kim as modified by Gregory and Oowada teaches the invention as above.  Kim fails to teach the bevel comprises a portion less than or equal to 3mm from the edge.    Kastemeier teaches that a bevel region extends less than 2 mm from the edge of a wafer (Fig. 1A-B, [0024]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to a wafer having a bevel extending less than 2 mm from the edge of a wafer in the invention of Kim because Kim is silent about the distance and Kastemeier teaches that a bevel region extends less than 2 mm from the edge of a wafer.
 Claims 4-6 rejected under U.S.C. 103 as being unpatentable over Kim in view of Gregory and Oowada as applied to claim 1 above, and further in view of Rostoker et al. (U.S. Pat. No. 5759921), hereinafter “Rostoker”:--Claims 4, 5, 6: Kim as modified by Gregory and Oowada teaches the invention as above, wherein Kim teaches the silicon oxide layer further comprises aluminum materials.  Kim fails to teach using a chlorine-containing plasma.3 (Col. 5, Lines 50-65).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a plasma comprising BCl3 in addition to the plasma containing fluorine when etching the silicon oxide layer in the invention of Kim modified by Gregory and Oowada because Kim teaches the silicon oxide layer further comprises aluminum materials but is silent about etching such material and Rostoker teaches that aluminum may be etched by using a plasma comprising BCl3.
Response to Arguments
Applicant's arguments filed November 10, 2011 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713